PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
HALL et al.
Application No. 15/993,282
Filed: May 30, 2018
Attorney Docket No. SMH18004
:
:
:     DECISION ON PETITION
:
:






This is a decision on the renewed petition under 37 CFR 1.137(a), filed February 11, 2021, to revive the above-identified application.

The petition under 37 CFR 1.137(a) is GRANTED.

The application became abandoned for failure to timely pay the issue fee and submit an inventor’s oath or declaration in compliance with 37 CFR 1.63 or 1.64, on or before October 20, 2020, as required by the Corrected Notice of Allowance and Fee(s) Due, mailed July 20, 2020, which set a statutory period for reply of three (3) months..  Accordingly, the application became abandoned on October 21, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the required issue fee of $500 and a corrected ADS, (2) the petition fee of $1,050.00, and (3) a proper statement of unintentional delay.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231.  Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.

This application is being referred to Office of Data Management.  


/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions